Citation Nr: 0808168	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for service 
connected bilateral hearing loss, rated as 70 percent prior 
to June 2, 2006 and currently rated as 80 percent disabling.

2.  Entitlement to a schedular evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of August 2005 and 
September 2006 by the Department of Veterans Affairs (VA) 
Jackson, Mississippi Regional Office (RO).  In the August 
2005 decision, the RO granted a disability rating of 10 
percent for tinnitus and 70 percent initial rating for severe 
hearing loss.  The September 2006 decision granted an 
increased rating disability of 80 percent for severe hearing 
loss, effective from June 2, 2006.

The veteran was scheduled for a video hearing before a member 
of the Board of Veterans' Appeals in May 2007 at the RO, 
however he failed to appear.  The record evidence contains a 
May 2007 letter from the veteran's wife with a statement to 
cancel the hearing.  Under the applicable regulation, if an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(e) (2007).  
Accordingly, this veteran's request for a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The average pure tone hearing loss on the authorized 
audiology exam in July 2005 was 83 decibels in the right ear 
and 88 decibels in the left ear.  Speech recognition scores 
using the Maryland CNC word lists test were 56 percent in the 
right ear and 16 percent in the left ear.  

2.  The average pure tone loss on the authorized audiology 
exam in June 2006 was 89 decibels in the right ear and 98 
decibels in the left ear.  Speech recognition scores using 
the Maryland CNC word lists test were 44 percent in the right 
ear and 12 in the left ear.  

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for bilateral hearing 
loss higher than 70 percent for the period from May 17, 2005 
or higher than 80 percent from June 2, 2006 are not met.  
38 U.S.C.A. § 1155 (West 2002),  38 C.F.R. §§ 3.321, 3.385, 
4.85, 4.86 and Diagnostic Code (2007). 

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation Rating for Bilateral Hearing Loss

According to the veteran's Form DD 214, the veteran served in 
Company "D" 58th Infantry 93rd MP Battalion.  The veteran 
stated in his June 2005 Statement in Support of Claim that he 
served in Vietnam as a member of the 4th Infantry Division.  
The Board notes that the veteran suffered hearing loss as a 
result of an explosion which hit the personnel carrier the 
veteran was driving while serving in Vietnam.

The RO recognized that the veteran suffered from severe 
hearing loss and granted service connection with an assigned 
rating of 70 percent in August 2005.  The RO later increased 
the rating to 80 percent, effective from June 2, 2006.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.
Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.  

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  As noted 
above, the RO has already assigned a two stage initial 
rating.  

The record evidence contains the results from two audiology 
exams administered at a VA medical facility in July 2005 and 
June 2006.  On the authorized audiological evaluation for 
July 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
75
90
100
LEFT
45
60
90
100
100

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 16 percent in the left ear.  The 
average pure tone hearing loss on the authorized audiology 
exam in July 2005 was 83 decibels in the right ear and 88 
decibels in the left ear.  

Under Table VI contained in Diagnostic Code 6100, the right 
ear average pure tone thresholds and speech recognition 
scores correspond to Category VIII and the scores for the 
left ear correspond to Category XI.  

The intersection point for these categories under Table VII 
shows that the hearing 
loss is measured at 70 percent.  The Board notes this is the 
percentage assigned by 
the RO in its August 2005 decision.  
On the authorized audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
80
100
105
LEFT
55
75
105
105
105

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 12 in the left ear.  The average 
pure tone loss on the authorized audiology exam in June 2006 
was 89 decibels in the right ear and 98 decibels in the left 
ear.

For the June 2006 exam, under Table VI contained in 
Diagnostic Code 6100, the right ear average pure tone 
thresholds and speech recognition scores correspond to 
Category IX and the scores for the left ear correspond to 
Category XI.  

The intersection point for these categories under Table VII 
shows that the hearing loss is properly measured at 80 
percent.  The Board notes this is the percentage assigned by 
the RO in its August 2005 decision.  

The Board acknowledges that the veteran suffers from a severe 
hearing loss condition and the increase in ratings from 70 
percent to 80 percent was appropriate.  The Board also notes 
that the RO granted entitlement to individual unemployability 
in October 2006.  The record evidence contains statements 
from the veteran's family and co-workers discussing how the 
veteran's hearing loss has affected the veteran's ability to 
earn a living in the construction industry over time.  Given 
the latest increased rating and the unemployability benefit, 
the Board feels that the RO has properly and correctly 
addressed the veteran's hearing loss and the financial impact 
it has on the veteran.  Accordingly, the Board concludes that 
the criteria for an initial rating for bilateral hearing loss 
higher than 70 percent for the period from May 17, 2005, or 
higher than 80 percent from June 2, 2006 are not met.
        

Schedular Evaluation in Excess of 10 Percent for 
Tinnitus

The veteran requested an increased evaluation for tinnitus.  
The RO had already
granted a 10 percent valuation in August 2005.  The RO denied 
the veteran's request because under Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  There 
is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  

Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The June 2005, August 2005, and May 2006 letters 
from the RO provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letters adequately informed the veteran that he 
should submit any additional evidence that he has in his 
possession.  The Board notes that the letters provided 
extensive advice regarding evidence which could be submitted 
to support the claim, as is required by the Court of Appeals 
for Veterans Claims (Court) in the case of Vasquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  In 
this regard, the letters explains that the veteran should 
provide the RO with the most recent records which document 
the treatment for the condition underlying the veteran's 
claim.  The veteran should submit evidence showing that the 
service connected hearing loss increased in severity.  The 
letter provides guidance as to what documents the veteran 
should submit to assist with the RO's review.  The veteran 
may provide statements from his doctor, containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of the examinations and tests.  
The veteran would not be limited to only information provided 
by treating physicians but may also provide statements from 
individuals who can describe from their own experience how 
the veteran's condition became worse.  The veteran would also 
be able to provide his own statements which detail the 
severity of his condition if he has not recently sought 
medical attention. Instructions are also included to inform 
the veteran that the VA can assist the veteran in obtaining 
treatment records from VA facilities or facilities authorized 
by the VA to provide treatments and examinations.

In addition, the veteran was provided extensive information 
regarding the rating criteria in an April 2006 Statement of 
the Case and he was afforded an opportunity to submit 
evidence thereafter.  The veteran's hearing loss and tinnitus 
claims arise from his disagreement with the initial valuation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was afforded two disability 
evaluations.  The veteran has declined to have a hearing.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 


ORDER

A higher initial rating for bilateral hearing loss is denied.

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
K. OSOBRNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


